     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 1 of 6 Page ID #:236




 1    LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
 2    ROBERTO A. TERCERO (Cal. Bar No. 143760)
      Email: terceror@sec.gov
 3
      Attorneys for Plaintiff
 4    Securities and Exchange Commission
      Michele Wein Layne, Regional Director
 5    Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
 6    Los Angeles, California 90071
      Telephone: (323) 965-3998
 7    Facsimile: (213) 443-1904
 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12      SECURITIES AND EXCHANGE                 Case No. 2:19-cv-04348-PSG-AGR
        COMMISSION,
13                                              FINAL JUDGMENT AS TO
                    Plaintiff,                  DEFENDANT ZACHARY R. LOGAN
14
              vs.                               Date:      January 6, 2020
15                                              Time:      1:30 p.m.
16      DAVID N. OSEGUEDA, ISHMAIL              Ctrm:      6A
        CALVIN ROSS, aka CALVIN ROSS,           Judge:     Hon. Philip S. Gutierrez
17      ZACHARY R. LOGAN, and JESSICA
        SNYDER, fka JESSICA
18      GUTIERREZ,
19
                    Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 2 of 6 Page ID #:237




 1          This matter came before the Court upon Plaintiff Securities and Exchange
 2    Commission’s (“SEC”) Motion for Default Judgment against defendant Zachary R.
 3    Logan. The Court, having considered the memoranda and evidence filed by the
 4    parties, and all other argument and evidence presented to it, and good cause
 5    appearing therefore, grants the SEC’s Motion and enters this Final Judgment as to
 6    Zachary R. Logan (“Defendant”).
 7                                                  I.
 8          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 9    permanently restrained and enjoined from violating, directly or indirectly, Section
10    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
11    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
12    any means or instrumentality of interstate commerce, or of the mails, or of any
13    facility of any national securities exchange, in connection with the purchase or sale of
14    any security:
15          (a)       to employ any device, scheme, or artifice to defraud;
16          (b)       to make any untrue statement of a material fact or to omit to state a
17          material fact necessary in order to make the statements made, in the light of the
18          circumstances under which they were made, not misleading; or
19          (c)       to engage in any act, practice, or course of business which operates or
20          would operate as a fraud or deceit upon any person.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23    binds the following who receive actual notice of this Final Judgment by personal
24    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
25    attorneys; and (b) other persons in active concert or participation with Defendant or
26    with anyone described in (a).
27
28

                                                    1
     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 3 of 6 Page ID #:238




 1                                               II.
 2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
 4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 5    of any security by the use of any means or instruments of transportation or
 6    communication in interstate commerce or by use of the mails, directly or indirectly:
 7          (a)    to employ any device, scheme, or artifice to defraud;
 8          (b)    to obtain money or property by means of any untrue statement of a
 9          material fact or any omission of a material fact necessary in order to make the
10          statements made, in light of the circumstances under which they were made,
11          not misleading; or
12          (c)    to engage in any transaction, practice, or course of business which
13          operates or would operate as a fraud or deceit upon the purchaser.
14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16    binds the following who receive actual notice of this Final Judgment by personal
17    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18    attorneys; and (b) other persons in active concert or participation with Defendant or
19    with anyone described in (a).
20                                              III.
21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22    Defendant is permanently restrained and enjoined from violating Section 5 of the
23    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
24    applicable exemption:
25          (a)    Unless a registration statement is in effect as to a security, making use of
26                 any means or instruments of transportation or communication in
27                 interstate commerce or of the mails to sell such security through the use
28                 or medium of any prospectus or otherwise;

                                                 2
     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 4 of 6 Page ID #:239




 1          (b)      Unless a registration statement is in effect as to a security, carrying or
 2                   causing to be carried through the mails or in interstate commerce, by any
 3                   means or instruments of transportation, any such security for the purpose
 4                   of sale or for delivery after sale; or
 5          (c)      Making use of any means or instruments of transportation or
 6                   communication in interstate commerce or of the mails to offer to sell or
 7                   offer to buy through the use or medium of any prospectus or otherwise
 8                   any security, unless a registration statement has been filed with the
 9                   Commission as to such security, or while the registration statement is the
10                   subject of a refusal order or stop order or (prior to the effective date of
11                   the registration statement) any public proceeding or examination under
12                   Section 8 of the Securities Act [15 U.S.C. § 77h].
13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
14    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
15    binds the following who receive actual notice of this Final Judgment by personal
16    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
17    attorneys; and (b) other persons in active concert or participation with Defendant or
18    with anyone described in (a).
19                                                  IV.
20                   IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND
21    DECREED that Defendant is permanently barred from participating in an offering of
22    penny stock, including engaging in activities with a broker, dealer, or issuer for
23    purposes of issuing, trading, or inducing or attempting to induce the purchase or sale
24    of any penny stock. A penny stock is any equity security that has a price of less than
25    five dollars, except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R.
26    240.3a51-1].
27
28

                                                     3
     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 5 of 6 Page ID #:240




 1                                               V.
 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 3    is liable for disgorgement of $164,000, representing profits gained as a result of the
 4    conduct alleged in the Complaint, together with prejudgment interest thereon in the
 5    amount of $20,293.40, and a civil penalty in the amount of $164,000 pursuant to
 6    Section 20(d)(2) of the Securities Act and Section 21(d)(3) of the Exchange Act, 15
 7    U.S.C. §§ 77t(d)(2), 78u(d)(3). Defendant shall satisfy this obligation by paying
 8    $348,293.40 to the Securities and Exchange Commission within 30 days after entry
 9    of this Final Judgment.
10           Defendant may transmit payment electronically to the Commission, which will
11    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
12    be made directly from a bank account via Pay.gov through the SEC website at
13    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
14    check, bank cashier’s check, or United States postal money order payable to the
15    Securities and Exchange Commission, which shall be delivered or mailed to
16          Enterprise Services Center
            Accounts Receivable Branch
17          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
18
       and shall be accompanied by a letter identifying the case title, civil action number,
19
      and name of this Court; Zachary R. Logan as a defendant in this action; and
20
      specifying that payment is made pursuant to this Final Judgment.
21
            Defendant shall simultaneously transmit photocopies of evidence of payment
22
      and case identifying information to the Commission’s counsel in this action. By
23
      making this payment, Defendant relinquishes all legal and equitable right, title, and
24
      interest in such funds and no part of the funds shall be returned to Defendant. The
25
      Commission shall send the funds paid pursuant to this Final Judgment to the United
26
      States Treasury.
27
            The Commission may enforce the Court’s judgment for disgorgement and
28

                                                  4
     Case 2:19-cv-04348-PSG-AGR Document 35 Filed 01/02/20 Page 6 of 6 Page ID #:241




 1    prejudgment interest by moving for civil contempt (and/or through other collection
 2    procedures authorized by law) at any time after 30 days following entry of this Final
 3    Judgment. Defendant shall pay post judgment interest on any delinquent amounts
 4    pursuant to 28 U.S.C. § 1961.
 5                                               VI.
 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
 7    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
 8    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
 9    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
10    amounts due by Defendant under this Final Judgment or any other judgment, order,
11    consent order, decree or settlement agreement entered in connection with this
12    proceeding, is a debt for the violation by Defendant of the federal securities laws or
13    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
14    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
15                                               VII.
16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
17    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
18    Final Judgment.
19                                              VIII.
20          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
21    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
22    and without further notice.
23
      Dated: January 2, 2020
24
25
      _______________________________PHILIP S. GUTIERREZ
26                                   UNITED STATES DISTRICT JUDGE
27
28

                                                  5
